Citation Nr: 1117813	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  03-20 540	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a back injury.

2. Entitlement to service connection for a bilateral leg disorder including the knees.

3. Entitlement to service connection for swelling of the feet and ankles.

4. Entitlement to service connection for a strain of the chest muscle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran in this case served on active duty from June 1956 to June 1958 and was a member of the Texas Army National Guard until February 1995, when he was transferred to the retired reserve of the United States Army.  He was retired from the United States Army in October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The Board remanded this case in July 2004 and denied the Veteran's claims in August 2008.  In July 2009, the Veteran, through his representative, and the VA General Counsel (herein "the parties") filed a Joint Motion for Remand addressing all of his claims.  The United States Court of Appeals for Veterans Claims (Court) granted this motion in July 2009, and the Board remanded this case again in November 2009.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1956 to June 1958. 

2.	On April 22, 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, North Little Rock, that the appellant died in December 2010.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


